DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2021 has been entered.

Status of the Claims
	Claims 1, 5, 6, 20, 21 and 23 have been amended.  Claims 3, 4 and 18 have been cancelled.  No claims are newly added.  Accordingly, claims 1, 2, 5-17 and 19-23 remain pending in the application.  Claims 9-16 stand withdrawn from further consideration, without traverse.  Claims 1, 2, 5-8, 17 and 19-23 are currently under examination.

Withdrawn Objections/Rejections
	Applicant’s amendment renders the objection of claim 1 moot.  Specifically, the additional spaces have been deleted.  Thus, said objection has been withdrawn.  

Applicant’s amendment renders the rejection of claim 6 under 35 USC 112(b) moot.  Specifically, the claim has been amended to replace “including” with “comprising”.  Thus, said rejection has been withdrawn.  

	Applicant’s amendment renders the rejection of claims 1, 2, 5, 6, 17 and 23 under 35 USC 103 over Centonze moot.  Specifically, Centonze is silent to the newly added limitation, “a plastic material comprising a mixture comprising an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene”.  Thus, said rejection has been withdrawn.  However, after further consideration a new grounds of rejection is made under 35 USC 103 over the combination of Calero and Centonze.

	Applicant’s amendment renders the rejection of claim 7 under 35 USC 103 over Centonze in view of Shikinami moot.  Specifically, the references are silent to the newly added limitation, “a plastic material comprising a mixture comprising an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene”.  Thus, said rejection has been withdrawn.  However, after further consideration a new grounds of rejection is made under 35 USC 103 over the combination of Calero, Centonze and Shikinami.

	Applicant’s amendment renders the rejection of claim 8 under 35 USC 103 over Centonze in view of Richard moot.  Specifically, the references are silent to the newly added limitation, “a plastic material comprising a mixture comprising an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene”.  Thus, said rejection has been withdrawn.  

	Applicant’s amendment renders the rejection of claim 19 under 35 USC 103 over Centonze in view of Viola moot.  Specifically, the references are silent to the newly added limitation, “a plastic material comprising a mixture comprising an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene”.  Thus, said rejection has been withdrawn.  However, after further consideration a new grounds of rejection is made under 35 USC 103 over the combination of Calero, Centonze and Viola.

Applicant’s amendment renders the rejection of claim 20 under 35 USC 103 over Schmehl in view of Viola moot.  Specifically, the references are silent to the newly added limitation, “a plastic material comprising a mixture comprising an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene”.  Thus, said rejection has been withdrawn.  However, after further consideration a new grounds of rejection is made under 35 USC 103 over the combination of Schmehl, Calero and Viola.

Applicant’s amendment renders the rejection of claims 21 and 22 under 35 USC 103 over Centonze in view of Viola and Shikinami moot.  Specifically, the references are silent to the newly added limitation, “a plastic material comprising a mixture comprising an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene”.  Thus, said rejection has been withdrawn.  However, after further consideration a new grounds of rejection is made under 35 USC 103 over the combination of Calero, Centonze, Viola and Shikinami.

Maintained Rejections
Duplicate Claim
Applicant is advised that should claim 1 be found allowable, claim 17 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. 
	Applicant states that they will consider cancelling claim 17, if applicable, in order to address such double patenting rejection, should it be issued.  Remarks, page 9.
	In response, it is respectfully submitted that applicant’s statement is acknowledged.  The double patenting warning is still applicable and as such, maintained at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, the phrase "including" at line 5 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Replacing “including” with “comprising” would overcome this rejection.  The claim could also benefit from improved claim language in order to enhance the readability/clarity of the claim.

Response to Arguments
Applicant's arguments filed 8/23/2021 have been fully considered but they are not persuasive. 
	Applicant states that the claim has been amended in a manner which is believed to overcome the rejection.  Remarks, pages 9-10.
In response, it is respectfully submitted that the claim recited the word “including” at lines 4 and 5.  The first recitation was amended and replaced with “comprising”, however the second recitation is still recited in the claim.  Thus, the indefinite issue is still present.
For these reasons, applicant’s argument is not persuasive.  Said rejection is maintained. 

New Objections/Rejections
Duplicate Claim
Applicant is advised that should claim 22 be found allowable, claim 23 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Objections
Claim 6 is objected to because of the following informalities: the claim includes the limitation, “wherein said radio-opacifying agent comprises tungsten, tantalum, or silver metallic powders or salts comprising barium sulphate, zirconium oxide bismuth oxide”.  For improved readability and clarity, it is respectfully suggested that the limitation is replaced with “wherein said radio-opacifying agent comprises a metallic powder of tungsten, tantalum, or silver or a metal salt of barium sulphate, zirconium oxide or bismuth oxide”.
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said acrylic resin" in the 1st line of the claim.  Claim 8 depends from claim 1.  Claim 1 does not recite “acrylic resin”.  Thus, there is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 5, 6 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Calero et al. (US 2012/0059413 A1, Mar. 8, 2012, hereafter as “Calero”) in view of Centonze et al. (US 2010/0331613 A1, Dec. 30, 2010, hereafter as “Centonze”) and as evidenced by Mitchell (US 2013/0118101 A1, May 16, 2013, hereafter as “Mitchell”). 
The instant invention is drawn to a thread for tridimensional printing comprising a material biocompatible and implantable in the human body, for the obtainment of a device that can be implanted in the human body or a spacer device for treating a bone or a joint location, comprising: 
a plastic material comprising a mixture comprising an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene, 
further comprising an additive that comprises a pharmaceutical or medical substance comprising an antibiotic and a radio-opacifying agent, wherein said thread is moldable through tridimensional printing without causing degradation of said antibiotic, wherein said thread has a diameter comprised between 1 and 10 mm and a length that can be wound in a coil so that, being extruded, it cools down and becomes consolidated and can be handled and stored.
	Regarding instant claims 1 and 17, Calero teaches a surgical thread (e.g., surgical suture material) comprising a thread body, wherein the thread body comprises polyethylene and/or polypropylene (abstract; [0054]).  Calero teaches that one or more additives can be incorporated into the thread body including antibiotics and metals (e.g., salts or oxides thereof) ([0039]-[0042]).  Calero teaches that the thread body preferably comprises polyethylene as well as the particular polyethylenes, high density polyethylene (HDPE), low density polyethylene (LDPE), high molecular weight polyethylene (HMWPE), ultrahigh molecular weight polyethylene (UHMWPE), copolymers thereof and mixtures, especially blends, thereof ([0014] and [0018]).  Calero teaches that the inclusion of UHMWPE is particularly advantageous because said UHMWPE provides a medically optimal mechanical stability, especially linear tensile strength, for the thread ([0019]).  Calero teaches that said thread can be produced via extrusion ([0062]-[0063]).  Calero additionally teaches that thread material can be utilized to form an implant ([0056]-[0057]).
It is noted that the instant claims are product claims and any intended use recitation such as “for tridimensional printing” or “for the obtainment of a device that can be implanted in the human body or a spacer device for treating a bone or a joint location” in claim 1 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Polyethylenes are known to be used in various moldable processes such as 3D printing as evidenced by Mitchell ([0012]). 
It is also noted that claim 1 includes the limitation, “wherein said thread is moldable through tridimensional printing without causing degradation of said antibiotic” which is considered a functional property of the thread.  While Calero is silent to an explicit teaching discussing stability or degradation of an antibiotic, Calero teaches materials comprising active agents that are moldable (e.g. extrudable) and Mitchell also provides evidence that said materials are moldable via 3D printing (see above). The invention of Calero appears to be structurally the same as the claimed invention. Accordingly, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of the discussed reference(s).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Regarding the limitation, “wherein said thread has... a length that can be wound in a coil so that, being extruded, it cools down and becomes consolidated and can be handled and stored”, it is noted that the phrase “can be” implies an optional limitation and thus, the limitations following said phrase are not required.  While Calero is silent to the explicit teaching regarding length, Calero does teach that the implant can be extruded and formed into a thread or suture material which would imply having a length that can be wound in a coil.  Thus, Calero meets the limitation.
	Calero is silent to the particular combination of UHMWPE and at least one of a low density polyethylene and a high density polyethylene.
	However, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the particular polymers, UHMWPE and at least one of a low density polyethylene and a high density polyethylene with a reasonable expectation of success because Calero explicitly suggests mixtures of a finite number of polyethylene polymers and because “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... the idea of combining them flows logically from their having been individually taught in the prior art” (MPEP 2144.06(I)).  
Calero is silent to an embodiment comprising all of the elements in combination, however, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine said elements as suggested by Calero with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Calero teaches that each of the elements are suitable for the intended purpose (MPEP 2144.07).  A skilled artisan would have reasonably expected a polyethylene thread/suture material having antibiotic properties.
	Calero is silent to a thread diameter of between 1 and 10 mm as well as a radio-opacifying agent.
Centonze teaches a medical implant, which is formed of a material comprising a polymer such as polyethylene, and an antimicrobial composition comprising silicon dioxide and metal-containing nanoparticles/colorant, e.g., silver nanoparticles (abstract; [0013] and [0027]). Centonze teaches that the antimicrobial composition demonstrates a significant decrease in bacterial colonization (Tables 1 and 2).  Centonze also teaches the inclusion of a radio-opacifying agent/x-ray contrast agent ([0030]).  The implant is formed from granules of the material, which were obtained by mixing and extruding the polymer and antimicrobial composition ([0040]). The granules can also be formed into a fiber/thread with a diameter of up to 1.3 mm ([0032]). Said thread can be used as a surgical thread, or it can be used in the manufacture of further medical devices or implants ([0035]-[0037]).
The references are both drawn to implantable materials including surgical threads formed of polyethylene and additives, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include surgical thread diameters up to 1.3 mm into the invention of Calero as suggested by Centonze with a reasonable expectation of success.  A skilled artisan would have been motivated to do so because Centonze teaches thread diameters up to 1.3 mm is suitable for the same purpose, that is, a surgical thread.  It is noted that MPEP 2144.05(I) states, “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”.  Additionally, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a radio-opacifying agent into the invention of Calero as suggested by Centonze with a reasonable expectation of success because Centonze teaches said agent allows for the additional function of enhancing the visibility of the implantable material in x-ray images.
Regarding instant claim 2, Calero teaches the inclusion of additional additives (i.e., two or more) ([0040]).  
Regarding instant claim 5, Calero teaches the inclusion of antimicrobials, disinfectants, and metals salts including copper, silver and gold salts ([0041]-[0042]).
Calero is silent to a particular embodiment that includes said additional active ingredients.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to further include an additional additive such as an antimicrobial, a disinfectant, or a metal (e.g., gold, coper silver) salt as suggested by Calero with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Calero teaches that each of the elements are suitable for the intended purpose (MPEP 2144.07).  A skilled artisan would have reasonably expected a polyethylene suture material having additional antimicrobial/disinfectant properties.
Regarding instant claim 6, Calero is silent to the particular radio-opacifying agents claimed including barium sulfate.
Centonze further teaches the particular radiopacifying agent, barium sulfate ([0030]).
The references are both drawn to implantable materials including surgical threads formed of polyethylene and additives, thus, it would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include the particular radio-opacifying agent, barium sulfate, into the invention of Calero as suggested by Centonze with a reasonable expectation of success because Centonze teaches said agent allows for the additional function of enhancing the visibility of the implantable material in x-ray images.
	Thus, the combined teachings of Calero and Centonze render the instant claims prima facie obvious.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Calero et al. (US 2012/0059413 A1, Mar. 8, 2012, hereafter as “Calero”) in view of Centonze et al. (US 2010/0331613 A1, Dec. 30, 2010, hereafter as “Centonze”) as evidenced by Mitchell (US 2013/0118101 A1, May 16, 2013, hereafter as “Mitchell”), as applied to claims 1 and 2 above, and further in view of Shikinami (USPN 5,711,960, Jan. 27, 1998, hereafter as “Shikinami”) as evidenced by Stone et al. (USPN 5,306,311, Apr. 26, 1994, hereafter as “Stone”).
	Claim 7 is drawn to the additional feature of further comprising a soluble and/or resorbable ceramic material, in a form of powder or granules, comprising tricalcium phosphate or calcium sulphate or hydroxyapatite.
	The teachings of Calero and Centonze are discussed above.
	Calero is silent to a soluble and/or resorbable ceramic material, in a form of powder or granules, comprising tricalcium phosphate or calcium sulphate or hydroxyapatite.
	Shikinami, in the analogous art of medical implants, teaches a biocompatible implant material comprising non-biodegradable polymeric fibers such as polyethylene (e.g., UHMWPE) and a bioceramic in powder form such as hydroxyapatite (abstract; col. 10, lines 6-10; col. 14, lines 24-27; col. 18, lines 29-37).  Hydroxyapatite is a known resorbable material as evidenced by Stone (col. 9, lines 51-58).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a resorbable ceramic material, in a form of powder, comprising hydroxyapatite into the invention of Calero/Centonze as suggested by Shikinami with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Shikinami teaches that the inclusion of said hydroxyapatite induces the formation of bone (col. 16, lines 41-45).  A skilled artisan would have had a reasonable expectation of success because the references are drawn to implantable materials comprising non-biodegradable materials such as polyethylene and Shikinami teaches the suitability of incorporating hydroxyapatite in such materials.
	Thus, the combined teachings of Calero, Centonze and Shikinami render the instant claim prima facie obvious.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Calero et al. (US 2012/0059413 A1, Mar. 8, 2012, hereafter as “Calero”) in view of Centonze et al. (US 2010/0331613 A1, Dec. 30, 2010, hereafter as “Centonze”) as evidenced by Mitchell (US 2013/0118101 A1, May 16, 2013, hereafter as “Mitchell”), as applied to claim 1 above, in view of Viola (US 2012/0150221 A1, Jun. 14, 2012, hereafter as “Viola”) as evidenced by Dielectric Manufacturing (see PTO-892), Rogers, T. (“Everything You Need To Know About Polyethylene (PE)”, Creative Mechanisms, 2015), Sigma Aldrich (“Gentamicin sulfate salt”, Product information sheet, 2006; hereafter as “Sigma Aldrich”) and PubChem (“Barium sulfate”, Compound summary, 2020; hereafter as “PubChem”). 
Claim 19 further recites the limitation, “wherein the plastic material is selected to have a melting temperature which is lower than a melting temperature of the additive comprising the antibiotic”.  The claim is being interpreted to mean that the additive is the combination of the antibiotic and radio-opacifying agent as required by claim 1.
It is noted that claim 19 is deemed a product-by-process claim due to the limitation, “the plastic material is selected…” and as such, determination of patentability is based on the product itself, not by the method in which it is made.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process (MPEP 2113).  
The teachings of Calero, Centonze and Mitchell are discussed above including the particular plastic materials, UHMWPE, HDPE and LDPE.  
Calero and Centonze are silent to “the plastic material is selected to have a melting temperature which is lower than a melting temperature of the additive comprising the antibiotic”.
Voila, in the analogous art of antibiotic-loaded polymeric threads/sutures, teaches sutures comprising polymers such as polyethylene and incorporating therapeutic agents including antibiotics such as gentamicin sulphate ([0020], [0030], [0032]; claim 47).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular antibiotic, gentamicin sulphate, into the invention of Calero/Centonze as suggested by Viola with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Viola teaches that gentamicin sulphate is an effective antibiotic for use in polymeric sutures.  A skilled artisan would have a reasonable expectation of success because the references teach the incorporation of antibiotics into polymeric suture/fiber materials generally and Viola specifies that gentamicin sulphate is a suitable antibiotic for the intended purpose (MPEP 2144.07).
It is further noted that low density and high density polyethylene are known to have a melting temperature of about 110-130 ºC as evidenced by Rogers, UHMWPE is known to have a melting temperature of about 125-138 ºC as evidenced by Dielectric Manufacturing, gentamicin sulphate is known to have a melting temperature of about 218-237ºC as evidenced by Sigma Aldrich (page 1, left col., line 15), and a radio-opacifying agent such barium sulfate has a melting temperature of 2876ºF (1580ºC) as evidenced by PubChem (Section 3.2.6 Melting Point).  Thus, in light of the evidentiary references, UHMWPE, HDPE and LDPE have melting temperatures that are all lower than both additives, gentamicin sulphate and barium sulfate. A composition and its properties are inseparable (MPEP 2112.01).  As such, the teachings of Calero/Centonze/Voila appear to read on the limitations of the claim absent evidence to the contrary.
Thus, the combined teachings of Calero, Centonze and Viola render the instant claim prima facie obvious.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmehl et al. (US 2012/0148493 A1, Jun. 14, 2012, hereafter as “Schmehl”) in view of Calero et al. (US 2012/0059413 A1, Mar. 8, 2012, hereafter as “Calero”), Viola (US 2012/0150221 A1, Jun. 14, 2012, hereafter as “Viola”) and as evidenced by Mitchell (US 2013/0118101 A1, May 16, 2013, hereafter as “Mitchell”).
Instant claim 20 is drawn to a thread for tridimensional printing comprising a material biocompatible and implantable in the human body, for the obtainment of a device that can be implanted in the human body or a spacer device for treating a bone or a joint location, comprising:
a plastic material comprising a mixture comprising an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene,
further comprising an additive, wherein said additive is a pharmaceutical or medical substance comprising gentamicin sulphate, and
a radio-opacifying agent, wherein said biocompatible material comprising the additive is moldable without causing degradation of said additive comprising gentamicin sulphate, and wherein said biocompatible material comprising the additive is extruded into the thread, wherein said thread has a diameter comprised between 5 and 10 mm.
Schmehl teaches composite materials comprising polymer nanoparticles and polymer fibers, wherein the polymer fibers have diameters of 10 nm to 50 mm and lengths of 1 µm to several meters, wherein at least one of the polymer nanoparticles or polymer fibers is loaded with at least one substance selected from therapeutic and diagnostic agents (claim 1).  Schmehl teaches suitable polymer materials including polyethylene ([0042]).  Schmehl teaches particular therapeutic agents including antibiotics ([0030]) and particular diagnostic agents including imaging and/or radioactive and/or a contrast agent ([0033]).  Schmehl further teaches that the fibers can be produced via extrusion ([0070]).  Schmehl also searches that said composite materials can be used to produce implants ([0085]).
It is noted that the instant claims are product claims and any intended use recitation such as “for tridimensional printing” or “for the obtainment of a device that can be implanted in the human body or a spacer device for treating a bone or a joint location” in claim 20 does not alone show patentable distinction.  A recitation of intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  In other words, if the prior art structure is capable of performing the intended use, then it meets the claim. Polymers including polyethylene are known to be used in various moldable processes such as 3D printing as evidenced by Mitchell ([0012]). 
Schmehl is silent to the particular fiber diameter range of 5-10 mm, however MPEP 2144.05(I) states, "[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." As discussed above, Schmehl teaches a diameter range of 10 nm to 50 mm which encompasses the claimed range. Thus, a prima facie case of obviousness exists.  Still further, MPEP 2144.05(II)(A) states,  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." Thus, it would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to discover the optimum range by routine experimentation.  One of ordinary skill would have been motivated to do so because it is “the normal desire of scientists or artisans to improve upon what is already generally known” (MPEP 2144.05(II)(A).  
Schmehl is silent to an embodiment comprising all of the elements in combination, however, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to combine said elements as suggested by Schmehl with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do so because Schmehl teaches that each of the elements are suitable for the intended purpose (MPEP 2144.07).  A skilled artisan would have reasonably expected a polymeric suture material such as polyethylene having antibiotic and radio-opacifying properties.
Schmehl is silent to the particular polyethylene polymers, “an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene”.
 Calero teaches a surgical thread (e.g., surgical suture material) comprising a thread body, wherein the thread body comprises polyethylene and/or polypropylene (abstract; [0054]).  Calero teaches that one or more additives can be incorporated into the thread body including antibiotics and metals (e.g., salts or oxides thereof) ([0039]-[0042]).  Calero teaches that the thread body preferably comprises polyethylene as well as the particular polyethylenes, high density polyethylene (HDPE), low density polyethylene (LDPE), high molecular weight polyethylene (HMWPE), ultrahigh molecular weight polyethylene (UHMWPE), copolymers thereof and mixtures, especially blends, thereof ([0014] and [0018]).  Calero teaches that the inclusion of UHMWPE is particularly advantageous because said UHMWPE provides a medically optimal mechanical stability, especially linear tensile strength, for the thread ([0019]).  Calero teaches that said thread can be produced via extrusion ([0062]-[0063]).  Calero additionally teaches that thread material can be utilized to form an implant ([0056]-[0057]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular mixture of polyethylene polymers, an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene, into the invention of Schmehl as suggested by Calero with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Calero teaches that HDPE, LDPE, UHMWPE and mixtures thereof are all suitable polymers for the same intended purpose and Calero also explicitly teaches that UHMWPE provides a medically optimal mechanical stability, especially linear tensile strength, for the thread.
Schmehl and Calero are silent to the particular antibiotic, gentamicin sulphate.
Voila, in the analogous art of antibiotic-loaded polymeric fibers/sutures, teaches fibers/sutures comprising polymers such as polyethylene and incorporating therapeutic agents including antibiotics such as gentamicin sulphate ([0020], [0030], [0032]; claim 47).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular antibiotic, gentamicin sulphate, as suggested by Viola into the invention of Schmehl/Calero with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Viola teaches that gentamicin sulphate is an effective antibiotic for use in polymeric fibers/sutures.  A skilled artisan would have a reasonable expectation of success because both references teach the incorporation of antibiotics into polymeric suture/fiber materials and Viola specifies that gentamicin sulphate is suitable for the intended purpose (MPEP 2144.07).
It is also noted that claim 20 includes the limitation, “wherein said biocompatible material comprising the additive is moldable through tridimensional printing without causing degradation of said additive comprising gentamicin sulphate” which is considered a functional property of the thread.  While Schmehl and Viola are silent to an explicit teaching discussing stability or degradation of the antimicrobial agent, Schmehl and Viola both teach extrusion (Schmehl at [0070] and Viola at [0057]), and Mitchell also provides evidence that polyethylene is moldable via 3D printing (see above). Thus, the invention of Schmehl/Viola appears to be structurally the same as the claimed invention. Accordingly, the Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether Applicants’ composition differs and, if so, to what extent, from that of the discussed reference(s).  Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.
Thus, the combined teachings of Schmehl, Calero and Viola render the instant claim prima facie obvious.

	Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Calero et al. (US 2012/0059413 A1, Mar. 8, 2012, hereafter as “Calero”) in view of Centonze et al. (US 2010/0331613 A1, Dec. 30, 2010, hereafter as “Centonze”), Viola (US 2012/0150221 A1, Jun. 14, 2012, hereafter as “Viola”) and Shikinami (USPN 5,711,960, Jan. 27, 1998, hereafter as “Shikinami”) as evidenced by Mitchell (US 2013/0118101 A1, May 16, 2013, hereafter as “Mitchell”) and Stone et al. (USPN 5,306,311, Apr. 26, 1994, hereafter as “Stone”).
The claims are drawn to a material biocompatible and implantable in the human body, for the obtainment of a device that can be implanted in the human body or a spacer device for treating a bone or a joint location, comprising:
a plastic material comprising a mixture comprising an ultra high molecular weight polyethylene (UHMWPE), and at least one of a low density polyethylene and a high density polyethylene,
further comprising an additive, wherein said additive is a pharmaceutical or medical substance comprising gentamicin sulphate, and
a radio-opacifying agent, wherein said biocompatible material comprising the additive is moldable without causing degradation of said additive comprising gentamicin sulphate, and wherein said biocompatible material comprising the additive is extruded or extrudable into a thread,
wherein said biocompatible material comprises a further additive comprising a soluble and/or resorbable ceramic material, in form of powder or granules, comprising tricalcium phosphate or calcium sulphate or hydroxyapatite.
The teachings of Calero and Centonze are discussed above.
Calero and Centonze are silent to gentamicin sulphate (instant claim 21).
Voila, in the analogous art of antibiotic-loaded polymeric fibers, teaches sutures/fibers comprising polymers such as polyethylene and incorporating therapeutic agents including antibiotics such as gentamicin sulphate ([0020], [0030], [0032]; claim 47).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include the particular antibiotic, gentamicin sulphate, into the invention of Calero/Centonze as suggested by Viola with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Viola teaches that gentamicin sulphate is an effective antibiotic for use in polymeric sutures.  A skilled artisan would have a reasonable expectation of success because both references teach the incorporation of antibiotics into polymeric suture/thread/fiber materials and Viola specifies that gentamicin sulphate is a suitable antibiotic for the intended purpose (MPEP 2144.07).
	Calero and Centonze are also silent to a soluble and/or resorbable ceramic material, in a form of powder or granules, comprising tricalcium phosphate or calcium sulphate or hydroxyapatite (instant claim 21).
	Shikinami, in the analogous art of medical implants in form of polymeric fibers, teaches a biocompatible implant material comprising non-biodegradable polymeric fibers such as polyethylene and a bioceramic in powder form such as hydroxyapatite (abstract; col. 10, lines 6-10; col. 14, lines 24-27; col. 18, lines 29-37).  Hydroxyapatite is a known resorbable material as evidenced by Stone (col. 9, lines 51-58).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include a resorbable ceramic material, in a form of powder, comprising hydroxyapatite into the invention of Calero/Centonze/Viola as suggested by Shikinami with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Shikinami teaches that the inclusion of said hydroxyapatite induces the formation of bone (col. 16, lines 41-45).  A skilled artisan would have had a reasonable expectation of success because the references are drawn to implantable materials comprising non-biodegradable materials such as polyethylene and Shikinami teaches the suitability of incorporating hydroxyapatite in such materials.
	Regarding instant claims 22 and 23, Centonze further teaches the inclusion of an antimicrobial composition that has coloration or at least a color cast ([0013]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to include an antimicrobial composition that can have a coloration as suggested by Centonze with a reasonable expectation of success.  One of ordinary skill in the art would have been motivated to do so because Centonze teaches that said antimicrobial composition having a coloration is suitable for the intended purpose (MPEP 2144.07).  A skilled artisan would have reasonably expected a tinted polyethylene suture material having antimicrobial properties.  Regarding the limitation, “adapted to be introduced in the human body”, said limitation is considered an intended use.  As discussed above, Centonze teaches a medical implant containing the aforementioned elements.  Accordingly, the teachings of Centonze meets said limitation.  
	Thus, the combined teachings of Calero, Centonze, Viola and Shikinami render the instant claims prima facie obvious.

Response to Arguments
	The arguments filed 8/23/2021 regarding the previously presented 103 rejections are moot in view of the withdrawn rejection discussed above.

Conclusion
All claims have been rejected; no claims are allowed.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY HAGOPIAN whose telephone number is (571)272-6097.  The examiner can normally be reached on M, T, Th and F 9:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CASEY S HAGOPIAN/Examiner, Art Unit 1617